     Case 2:19-bk-12930-BR       Doc 4 Filed 03/19/19 Entered 03/19/19 16:29:13         Desc
                                 Main Document     Page 1 of 15



1    Jeremy W. Faith (State Bar No. 190647)
     Jeremy@MarguliesFaithLaw.com
2    Monsi Morales (State Bar No. 235520)
     Monsi@MarguliesFaithLaw.com
3    MARGULIES FAITH LLP
     16030 Ventura Blvd., Suite 470
4    Encino, CA 91436
     Telephone: (818) 705-2777
5    Facsimile: (818) 705-3777
6    Proposed Counsel for Flexogenix Georgia, PC,
     Debtor and Debtor in Possession
7
8
                               UNITED STATES BANKRUPTCY COURT
9
                                CENTRAL DISTRICT OF CALIFORNIA
10                                   LOS ANGELES DIVISION
11
     In re                                         Bk. Case No.: 2:19-bk-12930-BR
12
     FLEXOGENIX GEORGIA, PC,                       Chapter 11
13
14                                                 MOTION FOR JOINT ADMINISTRATION OF
                                         Debtor.
                                                   DEBTORS’ ESTATES; MEMORANDUM OF
15                                                 POINTS AND AUTHORITIES; DECLARATION
                                                   OF DR. SEAN P. WHALEN IN SUPPORT
16
                                                   [No hearing required pursuant to LBR 1015-1(b)]
17
18           Flexogenix Georgia, PC (“FGPC” or the “Debtor”), as debtor and debtor in possession
19   in the above-captioned case, hereby moves on an ex parte basis pursuant to Local
20   Bankruptcy Rule 1015-1(b) for an order authorizing the joint administration of the above-
21   captioned chapter 11 case and the related chapter 11 cases of Flexogenix Group, Inc.
22   (“FGI”), Whalen Medical Corporation (“WMC”), Flexogenix North Carolina, PC (“FNCPC”),
23   Flexogenix Oklahoma, PC (“FOPC,” and together with FGPC, FGI, WMC, and FNCPC , the
24   “Debtors”), Case Nos. 2:19-12927-BR, 2:19-12928-BR, 2:19-12929-BR, 2:19-12931-BR,
25   respectively, pending before this Court (the “Motion”). The Motion is based upon the
26   following Memorandum of Points and Authorities, the attached declaration of Dr. Sean P.
27   Whalen, and any other evidence that may be presented in support of the Motion.
28           In support of the Motion, FGPC submits the following:


                                                   1
     Case 2:19-bk-12930-BR       Doc 4 Filed 03/19/19 Entered 03/19/19 16:29:13         Desc
                                 Main Document     Page 2 of 15



1                         MEMORANDUM OF POINTS AND AUTHORITIES

2                                                  I.

3                                    JURISDICTION AND VENUE

4          This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and 157.

5    This matter concerns the administration of this bankruptcy estate and is, accordingly, a core

6    proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (O). Venue of this case is proper in this

7    Court pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicate for the relief sought

8    herein are sections 105(a) of title 11 of the United States Code (the “Bankruptcy Code”), Rule

9    1015(b) of the Federal Rules of Bankruptcy Procedure (“FRBP”) and Local Bankruptcy Rule

10   1015-1(b).

11                                                 II.

12                                              FACTS

13         On March 18, 2019 (the “Petition Date”), the Debtors each filed a voluntary chapter 11

14   petition in the Bankruptcy Court for the Central District of California commencing the above-

15   referenced cases (the “Cases”).

16         FGPC is a Georgia professional corporation that was founded in or about January

17   2017. FGPC is operated primarily by Dr. Sean P. Whalen, the Chief Executive Officer (“Dr.

18   Whalen”). FGPC owns and operates a nonsurgical orthopedic joint care clinic in Atlanta,

19   Georgia. FGI provides management services for FGPC. FGI also provides management

20   services to WMC, FNCPC and FOPC, which own and operate joint care clinics in California,

21   North Carolina and Oklahoma similar to FGPC.

22         As affiliated entities operating medical clinics under the “Flexogenix” name, the

23   Debtors share many of the same creditors, agreements, disputes and business relations.

24   For example, FGPC is a co-obligor with one or more of the other Debtors under several loan

25   agreements. Further, as security for certain business loans, one or more of the Debtors

26   executed an agreement pledging its assets, including accounts receivable, as collateral. It is

27   anticipated that numerous issues arising under the various agreements between the lenders

28   and the Debtors will be contested and, ultimately, resolved during the course of these Cases.


                                                   2
     Case 2:19-bk-12930-BR       Doc 4 Filed 03/19/19 Entered 03/19/19 16:29:13            Desc
                                 Main Document     Page 3 of 15



1                                                   III.

2                                        RELIEF REQUESTED

3           By this Motion, and the similar, concurrently-filed motion in the cases of FGI, WMC,

4    FNCPC and FOPC, the Debtors request that the Court authorize the joint administration of

5    the Cases, thereby relieving the Court, the Debtors’ estates and parties in interest of the

6    undue burden and expense attendant with the separate administration of the Cases.

7                                                   IV.

8                        THE DEBTORS' CHAPTER 11 CASES SHOULD BE

9                          JOINTLY ADMINISTERED UNDER FRBP 1015(b)

10          FRBP 1015(b) empowers this Court to order the joint administration of two or more

11   cases under the Bankruptcy Code under specified circumstances. In pertinent part,

12   FRBP 1015(b)(4) provides:

13                 If . . . two or more petitions are pending in the same court by or
                   against . . .a debtor and an affiliate, the court may order a joint
14                 administration of the estates.
15   Further, Local Bankruptcy Rule 1015-1(b) provides that:
16                 If 2 or more cases are pending before the same judge, an order of
                   joint administration may be entered, without further notice and an
17                 opportunity for hearing, upon the filing of a motion for joint
                   administration pursuant to FRBP 1015 and LBR 9013-1(q), supported
18                 by a declaration establishing that the joint administration of the cases
                   is warranted, will ease the administrative burden for the court and the
19                 parties, and will protect creditors of the different estates against
                   potential conflicts of interest.
20
     Section 101(2) of the Bankruptcy Code defines “affiliate” to mean, among other things:
21
                   entity that directly or indirectly owns, controls, or holds with power to
22                 vote, 20 percent or more of the outstanding voting securities of the
                   debtor . . . [or]
23                 corporation 20 percent or more of whose outstanding voting
                   securities are directly or indirectly owned, controlled, or held with
24
                   power to vote, by the debtor, or by an entity that directly or indirectly
25                 owns, controls, or holds with power to vote, 20 percent or more of the
                   outstanding voting securities of the debtor . . .
26
27
     Dr. Whalen owns 100% of the equity interests of FGPC, WMC, FNCPC and FOPC. Dr.
28


                                                     3
     Case 2:19-bk-12930-BR         Doc 4 Filed 03/19/19 Entered 03/19/19 16:29:13              Desc
                                   Main Document     Page 4 of 15



1    Whalen and spouse Iris Whalen (collectively, the “Whalens”) collectively own 97.5% of FGI.

2    As such, the Debtors are affiliates as that term is defined in the Bankruptcy Code.

3    Accordingly, Rule 1015(b)(4) authorizes the joint administration of the Debtors’ chapter 11

4    Cases.

5           The Court should order the joint administration of the Cases, as authorized by FRBP

6    1015(b)(4), because it will ease the burden on the Court, the Debtors and the creditors,

7    without prejudicing any party in interest. As set forth above, the Whalens are the majority

8    owners and officers of the Debtors, and FGI provides management services to the other four

9    Debtors. As a result of these relationships, the Debtors share many common creditors,

10   making it likely that issues will arise requiring a ruling that will impact all of the Debtors.

11   Under these circumstances, joint administration will simplify and substantially reduce the

12   costs of administering the chapter 11 Cases by, among other things, obviating the need for

13   duplication of service of notices, applications and orders. If the Debtors’ Cases are not jointly

14   administered, thereby allowing pleadings and other papers filed in their Cases to be

15   maintained on a single common docket, the Debtors frequently will have to prepare and send

16   multiple versions of the same notices and pleadings to their common creditors, which will

17   impose unnecessary administrative burdens and expenses on the Debtors and their estates.

18          In addition, if the Cases are not jointly administered, the burden would not be borne

19   only by the estates, but also by the Debtors’ creditors and other parties in interest. The

20   Debtors have many common creditors and disputes to be resolved in these Cases. Absent

21   joint administration, those creditors and interested parties would receive multiple versions of

22   the same notices and pleadings, and would have to sort through and keep track of each

23   document to ensure that any differences between seemingly identical documents, if any,

24   could be distinguished, and to be sure that they were receiving notice of all relevant matters.

25   In addition, even creditors who believe that they hold a claim against only one of the Debtors

26   in one case might want to keep track of developments in the other case to protect their

27   interests. This would be difficult, however, if the Debtors and other parties filed separate

28   papers in the five Cases and the creditors had to monitor the events and pleadings on the


                                                       4
     Case 2:19-bk-12930-BR            Doc 4 Filed 03/19/19 Entered 03/19/19 16:29:13           Desc
                                      Main Document     Page 5 of 15



1    docket for each case.

2           The rights of the Debtors’ respective creditors and other interested parties will not be

3    adversely affected by joint administration of these Cases. Each creditor may still file its claim

4    against the particular estate that allegedly owes it money. The Debtors will continue to

5    operate, as they have in the past, as separate and distinct entities, and will continue to

6    maintain separate books and records to reflect all personal and third-party transactions

7    during the pendency of their chapter 11 Cases. The Debtors do not propose at this point to

8    take any action that would constitute substantive consolidation of their estates, but are

9    merely seeking authorization for procedural measures that will simplify and facilitate the

10   efficient administration of their chapter 11 Cases.

11          By reason of the foregoing, joint administration of the Debtors' chapter 11 Cases is in

12   the best interests of all interested parties.

13                                                      V.

14                          PROPOSED PROCEDURE FOR JOINT ADMINISTRATION

15          In order to effectuate joint administration in the Debtors’ Cases, the Debtors propose

16   that the Bankruptcy Court enter an order providing, among other things, the following:

17                     a.     Pleadings and Other Papers Filed with the Court. Except for proofs of

18   claim, the Bankruptcy Court Clerk should maintain the same docket or dockets for all

19   pleadings and other papers filed in the Debtors’ Cases. The docket(s) shall be maintained

20   under the FGI caption and case number. Parties in interest shall be directed to use the

21   caption provided on the proposed form of order attached hereto as Exhibit A. Each pleading

22   or paper filed, however, shall indicate which of the Debtors is affected by or is a party to the

23   subject filing.

24                     b.     Proofs of Claim. Proofs of claim shall be filed in the individual case for

25   the Debtor against whom the claim is asserted. Each proof of claim shall have the caption of

26   the case in which it is filed.

27
28


                                                        5
     Case 2:19-bk-12930-BR        Doc 4 Filed 03/19/19 Entered 03/19/19 16:29:13           Desc
                                  Main Document     Page 6 of 15



1                  c.     U.S. Trustee Reporting. Reports and statements filed with the Office of

2    the United States Trustee shall be filed separately for each of the Debtors, unless the U.S.

3    Trustee agrees to some other requirement.

4                  d.     Schedules and Statements. Each of the Debtors shall file its own

5    Schedules of Assets and Liabilities and Statement of Financial Affairs.

6                  e.     Notice to Creditors. Upon entry of an order approving joint

7    administration, the Debtors shall transmit to creditors of each estate a notice substantially in

8    the form that is attached hereto as Exhibit B.

9                  f.     No substantive consolidation. Nothing herein shall constitute a finding or

10   order that the Debtors’ estates shall be or should be substantively consolidated.

11                                                    VI.

12                                           CONCLUSION

13          WHEREFORE, FGPC respectfully requests entry of an order, substantially in the form

14   attached hereto as Exhibit A: (i) directing the joint administration of the Debtors’ separate

15   chapter 11 Cases, and (ii) granting FGPC such other and further relief as is just.

16
17   Dated: March 19, 2019                     MARGULIES FAITH LLP
18
                                               By:        /s/ Monsi Morales
19                                                        Monsi Morales
                                                          Jeremy W. Faith
20
                                               Proposed Counsel for Debtor Flexogenix Georgia, PC
21
22
23
24
25
26
27
28


                                                      6
     Case 2:19-bk-12930-BR        Doc 4 Filed 03/19/19 Entered 03/19/19 16:29:13           Desc
                                  Main Document     Page 7 of 15



1                             DECLARATION OF DR. SEAN P. WHALEN

2           I, Dr. Sean P. Whalen, declare as follows:

3           1.     I am an individual residing in the State of California and am the Chief Executive

4    Officer and owner of Flexogenix Georgia, PC (“FGPC”), the debtor and debtor-in-possession

5    in the above-captioned case. I have personal knowledge of the facts set forth in this

6    Declaration and, if called upon to testify as to such facts, I could and would so state.

7           2.     I make this Declaration in support of the Motion for Joint Administration of

8    Debtors’ Estates (the “Motion”). Capitalized words used herein and not defined shall have

9    the meanings stated in the Motion.

10          3.     On March 18, 2019 (the “Petition Date”), FGPC filed a voluntary chapter 11

11   petition in the Bankruptcy Court for the Central District of California. On that same date,

12   Flexogenix Group, Inc. (“FGI”), Whalen Medical Corporation (“WMC”), Flexogenix North

13   Carolina, PC (“FNCPC”) and Flexogenix Oklahoma, PC (“FOPC”) each also filed a voluntary

14   chapter 11 petition in the Bankruptcy Court.

15          4.     FGPC is a Georgia professional corporation that was founded in or about

16   January 2017. FGPC is operated primarily by myself, as the Chief Executive Officer. I am

17   the sole shareholder for FGPC.

18          5.     FGPC owns and operates a nonsurgical orthopedic joint care clinic in Atlanta,

19   Georgia.

20          6.     FGI provides management services for FGPC. FGI also provides management

21   services to WMC, FNCPC and FOPC, which own and operate joint care clinics in California,

22   North Carolina and Oklahoma similar to FGPC.

23          7.     As affiliated entities operating medical clinics under the “Flexogenix” name, the

24   Debtors share many of the same creditors, agreements, disputes and business relations.

25   For example, FGPC is a co-obligor with one or more of the other Debtors under several loan

26   agreements. Further, as security for certain business loans, one or more of the Debtors

27   executed an agreement pledging its assets, including accounts receivable, as collateral.

28


                                                     7
     Case 2:19-bk-12930-BR        Doc 4 Filed 03/19/19 Entered 03/19/19 16:29:13            Desc
                                  Main Document     Page 8 of 15



1           8.     We believe that numerous issues exist with respect to the various agreements

2    between the lenders and the Debtors that will be contested and, ultimately, resolved during

3    the course of these Cases.

4           9.     I believe that the joint administration of the Cases is warranted because the

5    Debtors are affiliates and the Debtors have many common creditors and disputes that will

6    need to be resolved during these bankruptcy Cases. Joint administration of the Cases will

7    ease the administrative burden for the Court and the parties because it will allow the parties

8    to monitor and file papers in one docket rather than two and avoid the unnecessary costs that

9    would arise from the duplication of many matters. Finally, because the common creditor

10   claims and disputes are the same among the Debtors, joint administration will protect

11   creditors of the different estates against potential conflicts of interest by allowing the disputes

12   to be litigated with the Debtors at the same time and within one case.

13          I declare under penalty of perjury that the foregoing is true and correct.

14          Executed this 19th day of March, 2019 at Los Angeles, California.

15
16
                                                          ________________________________
17                                                             DR. SEAN P. WHALEN
18
19
20
21
22
23
24
25
26
27
28


                                                      8
Case 2:19-bk-12930-BR   Doc 4 Filed 03/19/19 Entered 03/19/19 16:29:13   Desc
                        Main Document     Page 9 of 15




                        Exhibit A
          Case 2:19-bk-12930-BR                 Doc 4 Filed 03/19/19 Entered 03/19/19 16:29:13                                     Desc
                                                Main Document    Page 10 of 15

 Attorney or Party Name, Address, Telephone & FAX Nos.,                     FOR COURT USE ONLY
 State Bar No. & Email Address

 Jeremy W. Faith (State Bar No. 190647)
 Jeremy@MarguliesFaithLaw.com
 Monsi Morales (State Bar No. 235520)
 Monsi@MarguliesFaithLaw.com
 MARGULIES FAITH LLP
 16030 Ventura Blvd., Suite 470
 Encino, CA 91436
 Telephone: (818) 705-2777
 Facsimile: (818) 705-3777

     Individual appearing without attorney
     Attorney for: Debtors and Debtors in Possession

                                      UNITED STATES BANKRUPTCY COURT
                             CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

 In re:
                                                                            LEAD CASE NO.: 2:19-bk-12927-BR
 FLEXOGENIX GROUP, INC.,                                                    CHAPTER: 11

                                                                Debtor.     JOINTLY ADMINISTERED WITH:
 In re:
                                                                            CASE NO.: 2:19-bk-12928-BR
 WHALEN MEDICAL CORPORATION,                                                CASE NO.: 2:19-bk-12929-BR

                                                                Debtor.     CASE NO.: 2:19-bk-12930-BR
 In re:                                                                     CASE NO.: 2:19-bk-12931-BR

 FLEXOGENIX NORTH CAROLINA, PC,

                                                                Debtor.
 In re:

 FLEXOGENIX GEORGIA, PC,

                                                                Debtor.
 In re:

 FLEXOGENIX OKLAHOMA, PC,

                                                                Debtor.
     Affects All Debtors

     Affects Flexogenix Group, Inc. only
                                                                                   ORDER   GRANTING     DENYING
     Affects Whalen Medical Corporation only                                         MOTION TO APPROVE JOINT
                                                                                     ADMINISTRATION OF CASES
     Affects Flexogenix North Carolina, PC only
                                                                                             [LBR 1015-1, 9013-1(q)]
     Affects Flexogenix Georgia, PC only

     Affects Flexogenix Oklahoma, PC only

                                                             Debtor(s)                            [No Hearing Required]

            This form is mandatory. It has been approved for use in the United States Bankruptcy Court, Central District of California.

December 2014                                                      Page 1                 F 1015-1.1.ORDER.JOINT.ADMINISTRATION
         Case 2:19-bk-12930-BR                  Doc 4 Filed 03/19/19 Entered 03/19/19 16:29:13                                     Desc
                                                Main Document    Page 11 of 15
On (date) March 14, 2019, a motion was filed requesting approval of joint administration of cases identified in the caption
above, with the lead case being In re Flexogenix Group, Inc., case number 2:19-bk-12927-BR (the “Lead Case”).

Having reviewed the motion, IT IS ORDERED THAT:

1. The motion is:        Granted          Denied

2. Promptly upon entry of an order granting a motion to approve joint administration:

    a) Using the mandatory court form, the movant must file a Notice of Joint Administration of Cases and Requirements
       for Filing Documents (the “Notice”).

    b) To facilitate service of the Notice by NEF to registered CM/ECF users, the Notice must be filed in each case being
       jointly administered.

    c) The Notice must be served via United States mail on all creditors and interest holders in each case being jointly
       administered.

    d) To facilitate notice of documents sent by the court via the Bankruptcy Noticing Center, the movant must file in the
       lead case an amended master mailing list that contains the name and mailing address of all creditors and interest
       holders from each case being jointly administered.


3. The Debtors’ estates shall be jointly administered as follows:

    a) Pleadings and Other Papers Filed with the Court. Except for proofs of claim, the Court Clerk shall maintain the
       same docket or dockets for all pleadings and other papers filed in the Debtors’ cases. The docket(s) shall be
       maintained under the caption and case number for the Lead Case. Parties in interest are hereby directed to use
       the caption in the form set forth on the Notice. Each pleading or paper filed shall indicate which of the Debtors is
       affected by or is a party to the subject filing.

    b) Proofs of Claim. Proofs of claim shall be filed in the individual case for the Debtor against whom the claim is
       asserted. Each proof of claim shall have the caption of the case in which it is filed.

    c) U.S. Trustee Reporting. Reports and statements filed with the Office of the United States Trustee shall be filed
       separately for each of the Debtors, unless the United States Trustee agrees to some other requirement.

    d) Schedules and Statements. Each of the Debtors shall file its own Schedule of Assets and Liabilities and
       Statement of Financial Affairs.

4. Nothing herein shall constitute a finding or order that the Debtors’ estates shall be or should be substantively
   consolidated.

                                                                         ###




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court, Central District of California.

December 2014                                                      Page 2                 F 1015-1.1.ORDER.JOINT.ADMINISTRATION
Case 2:19-bk-12930-BR   Doc 4 Filed 03/19/19 Entered 03/19/19 16:29:13   Desc
                        Main Document    Page 12 of 15




                        Exhibit B
           Case 2:19-bk-12930-BR                   Doc 4 Filed 03/19/19 Entered 03/19/19 16:29:13                                         Desc
                                                   Main Document    Page 13 of 15
 Attorney or Party Name, Address, Telephone & FAX Nos.,                     FOR COURT USE ONLY
 State Bar No. & Email Address

 Jeremy W. Faith (State Bar No. 190647)
 Jeremy@MarguliesFaithLaw.com
 Monsi Morales (State Bar No. 235520)
 Monsi@MarguliesFaithLaw.com
 MARGULIES FAITH LLP
 16030 Ventura Blvd., Suite 470
 Encino, CA 91436
 Telephone: (818) 705-2777
 Facsimile: (818) 705-3777

     Individual appearing without attorney
     Attorney for: Debtors and Debtors in Possession

                                      UNITED STATES BANKRUPTCY COURT
                             CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

 In re:
                                                                            LEAD CASE NO.: 2:19-bk-12927-BR
 FLEXOGENIX GROUP, INC.,                                                    CHAPTER: 11

                                                                Debtor.     JOINTLY ADMINISTERED WITH:
 In re:
                                                                            CASE NO.: 2:19-bk-12928-BR
 WHALEN MEDICAL CORPORATION,                                                CASE NO.: 2:19-bk-12929-BR

                                                                Debtor.     CASE NO.: 2:19-bk-12930-BR
 In re:                                                                     CASE NO.: 2:19-bk-12931-BR

 FLEXOGENIX NORTH CAROLINA, PC,

                                                                Debtor.
 In re:

 FLEXOGENIX GEORGIA, PC,

                                                                Debtor.
 In re:

 FLEXOGENIX OKLAHOMA, PC,

                                                                Debtor.
     Affects All Debtors

     Affects Flexogenix Group, Inc. only
                                                                               NOTICE OF JOINT ADMINISTRATION OF
     Affects Whalen Medical Corporation only                                  CASES AND REQUIREMENTS FOR FILING
                                                                                          DOCUMENTS
     Affects Flexogenix North Carolina, PC only
                                                                                                      [LBR 1015-1]
     Affects Flexogenix Georgia, PC only

     Affects Flexogenix Oklahoma, PC only

                                                             Debtor(s)                            [No Hearing Required]

            This form is mandatory. It has been approved for use in the United States Bankruptcy Court, Central District of California.

December 2014                                                      Page 1                 F 1015-1.1.NOTICE.JOINT.ADMINISTRATION
                                                                      Exhibit B                                                    Page 11
            Case 2:19-bk-12930-BR                   Doc 4 Filed 03/19/19 Entered 03/19/19 16:29:13                                     Desc
                                                    Main Document    Page 14 of 15
TO: THE U.S. TRUSTEE AN DALL PARTIES IN THESE JOINTLY ADMINISTERED CASES: An order was entered on
(date) _____________ granting a motion to approve joint administration of cases pursuant to FRBP 1015 and LBR 1015-
1, under the lead case indicated in the caption of this notice.

1. Required Caption on Documents – All documents filed must contain a caption in substantially the same format and
   content as the caption of this notice.

2. Debtors Affected by a Filed Document – All documents filed must indicate, by checking appropriate boxes, the debtor
   or debtors affected by the filed document.

3. Filing Documents on Main Case Docket – Unless indicated below in paragraph 4, all documents must be filed on the
   docket of the lead case indicated on the caption of this notice.

4. Filing Proof of Claims on Docket of Individual Case – Notwithstanding joint administration of these cases, creditors
   must file their respective proofs of claim as to the specific affected and applicable debtor using the case number and
   claim register for the specific affected and applicable debtor.

5. Parties to File a Request to be Added to Courtesy NEF – To facilitate notice and service of documents via Notice of
   Electronic Filing, all parties who previously electronically filed documents only in cases other than the lead case must
   promptly file in the lead case a Request to be Added to Courtesy Notice of Electronic Filings, using the court-
   approved form.

6. Other:




    Date: ________________                                                     By:_________________________________
                                                                                   Signature




             This form is mandatory. It has been approved for use in the United States Bankruptcy Court, Central District of California.

December 2014                                                       Page 2                 F 1015-1.1.NOTICE.JOINT.ADMINISTRATION
                                                                      Exhibit B                                                     Page 12
            Case 2:19-bk-12930-BR                  Doc 4 Filed 03/19/19 Entered 03/19/19 16:29:13                                     Desc
                                                   Main Document    Page 15 of 15


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
16030 Ventura Blvd., Suite 470, Encino, CA 91436

A true and correct copy of the foregoing document entitled MOTION FOR JOINT ADMINISTRATION OF DEBTORS’
ESTATES; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATION OF DR. SEAN P. WHALEN IN
SUPPORT will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
March 19, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

ATTORNEY FOR DEBTOR: Jeremy Faith Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;David@MarguliesFaithLaw.com;Victoria@MarguliesFaithlaw.com
ATTORNEY FOR U.S. TRUSTEE: Ron Maroko ron.maroko@usdoj.gov
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On March 19, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

Judge: Honorable Barry Russell, U.S. Bankruptcy Court, 255 E. Temple St., Ste. 1660, Los Angeles, CA 90012

                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on               , I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 March 19, 2019                         Helen Cardoza                                           /s/ Helen Cardoza
 Date                                    Printed Name                                           Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
